DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, on page 8 last paragraph, that Moy [0037] sending a discovery query is different from “a first Bluetooth device periodically broadcasting a first frame” Moy teaches a first Bluetooth device broadcasting a first frame as a discovery query.  Liu [0047] teaches Periodically broadcasting the first frame. Thus the combination of Moy and Liu teaches this argued feature. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues, on page 10 second paragraph, that the Office Action asserts that the discovery response in Moy [0038] is the claimed first broadcast frame. The examiner respectfully disagrees. The claimed first broadcast frame is interpreted as the discovery query in Moy [0037]-[0038]. The discovery response in Moy [0038] is a response sent from the second device to the first devices as a response to a query received from the first device by the second device. The query comprises an indication requesting the transmitted power level of the second device. The response sent from 
Applicant argues, on page 10 third paragraph, that Moy does not disclose (1) the second wireless device broadcasting the discovery response, nor (2) the discovery response enables a wireless device receiving the discovery response to discover the second wireless device. The examiner respectfully disagrees, Moy [0038] discloses (1) the second wireless device broadcasting the discovery response by disclosing “the first wireless device may receive the discovery response from the second wireless device”. Moy [0038] also discloses (2) the discovery response enables a wireless device receiving the discovery response to discover the second wireless device by disclosing the first device using the information sent in the query response to determine whether the second wireless device is within the predetermined distance from the first wireless device, i.e., discovering a proximate second wireless device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-36, 44, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 20160128114 A) in view Liu et al. (US 20150350334 A1).

Regarding claim 33, Moy et al. teach: A communication system, comprising: 
a first Bluetooth device (Moy [0037] the first wireless device 102), Moy [0026] "wireless device", .. to refer generally to any one or all .. similar electronic devices equipped with a short-range radio (e.g., a Bluetooth® radio) the first Bluetooth device configured to broadcast a first broadcast frame (Moy [0037] the first wireless device may send a discovery query to the second wireless device), wherein the first broadcast frame comprises first indication information (Moy [0037] request that the second wireless device provide information about its identity and/or certain of its capabilities. For example, the information may include an address of the second wireless device (e.g., a MAC address or a Bluetooth device address), an identifier of the second wireless device (e.g., a name or other identifier), a transmit power level of the second wireless device), and the first indication information triggers a peer Bluetooth device receiving the first broadcast frame to broadcast frame to be discovered by the first Bluetooth device (Moy [0037] the discovery query may include a message broadcast by the first wireless device to determine whether any ; and 
a second Bluetooth device (Moy [0037] the second wireless device), the second Bluetooth device configured to: 
receive the first broadcast frame (obvious from Moy [0038] the first wireless device may receive the discovery response from the second wireless device. Note: sending a response to the query discloses that the query has been received);
determine whether the first broadcast frame comprises the first indication information (obvious from Moy [0038] The discovery response may include information such as an .. a received signal level indicator related to the discovery query. Note: sending a response including a received signal level is a response of determining that the first broadcast frame comprises request to provide the transmit power level of the second device); and 
in response to determining that the first broadcast frame comprises the first indication information, broadcast at least one second broadcast frame (Moy [0038] the first wireless device may receive the discovery response from the second wireless device ) after receiving the first broadcast frame (Note: it is obvious that the response to the query occurs after receiving the query), wherein the at least one second broadcast frame enables a peer Bluetooth device receiving the at least one second broadcast frame to discover the second Bluetooth device (Moy [0038] the first wireless ; 
wherein the first Bluetooth device is further configured to: 
receive the at least one second broadcast frame (Moy [0038] the first wireless device may receive the discovery response from the second wireless device); 
in response to receiving the at least one second broadcast frame, discover the second Bluetooth device (Moy [0038] the first wireless device may also use a transmit power indication received from the second wireless device together with the received signal power level to determine whether the second wireless device is within the predetermined distance from the first wireless device); 
determine whether the at least one second broadcast frame comprises second indication information (Moy [0038] the first wireless device may also use a transmit power indication received from the second wireless device. Note: the second indication information is interpreted as the transmit power of the second device); and 
Note: the second indication information that is interpreted as the transmit power of the second device is used to determine whether the second wireless device is within the predetermined distance from the first wireless device ), send a connection request to the second Bluetooth device to initiate a Bluetooth connection with the second Bluetooth device (Moy [0041] In response to determining that the second wireless device is within the predetermined distance from the first wireless device and/or that one or more elements of the discovery response information substantially match one or more criteria stored on the first wireless device (i.e., determination block 308="YES"), the first wireless device may proceed to discover capabilities of the second wireless device in blocks 312-332 as described below, Moy [0042] n block 312, the first wireless device may send to the second wireless device a first capability query)
Moy et al. do not teach
Periodically broadcasting the first frame; and
broadcast at least one second broadcast frame within a preset time period after receiving the first broadcast frame.
In a similar endeavor, Liu et al. teach
Peripheral device 110 begins periodically conducting advertising events to advertise its services and virtual network interfaces , Liu Fig. 5A showing advertising events 500, 502, 504); and
broadcast at least one second broadcast frame within a preset time period after receiving the first broadcast frame (Liu Fig. 5A showing the second broadcast frame 514 within 10 ms after receiving the first broadcast frame 512).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Moy et al. by incorporating Liu et al. periods to arrive at the invention  
The motivation of doing so would have provided fast discovery and repeating broadcasting the advertising till it is discovered by the second device.

Regarding claim 34, Moy et al. teach: 
A Bluetooth device (Moy [0037] the second wireless device), comprising: 
a receiver, the receiver configured to receive a first broadcast frame broadcast by another Bluetooth device (Moy [0037 the first wireless device may send a discovery query to the second wireless device), wherein the first broadcast frame comprises first indication information (Moy [0037] the discovery query may include instructions or a request that the second , and the first indication information triggers a peer Bluetooth device receiving the first broadcast frame to broadcast frame to be discovered by the another Bluetooth device (Moy [0037] the discovery query may include a message broadcast by the first wireless device to determine whether any discoverable wireless devices are within reception range of the first wireless device); 
at least one processor (Moy [0033] a processor for executing code and/or instructions); 
one or more memories coupled to the at least one processor (Moy [0033] a memory or similar non-transitory computer-readable or processor-readable media) and storing programming instructions for execution by the at least one processor (Moy [0033] a processor for executing code and/or instructions that may be stored in the memory)to determine whether the first broadcast frame comprises the first indication information (obvious from [0038] The discovery response may include information such as an .. a received signal level indicator related to the discovery query. . Note: sending a response including a received signal level is a response of determining that the first broadcast frame comprises request to provide the transmit power level of the second device); and 
a transmitter, the transmitter configured to broadcast at least one second broadcast frame (0038] the first wireless device may receive the discovery response from the second wireless device )   after receiving Note: it is obvious that the response to the query occurs after receiving the query) in response to determining that the first broadcast frame comprises the first indication information (Moy [0038] The discovery response may include information such as an .. a received signal level indicator related to the discovery query), wherein the at least one second broadcast frame enables a peer Bluetooth device receiving the at least one second broadcast frame to discover the Bluetooth device (Moy [0038] the first wireless device may also use a transmit power indication received from the second wireless device together with the received signal power level to determine whether the second wireless device is within the predetermined distance from the first wireless device. Note: the second indication information that is interpreted as the transmit power of the second device is used to determine whether the second wireless device is within the predetermined distance from the first wireless device); 
wherein the at least one second broadcast frame comprises second indication information (Moy [0038] the first wireless device may also use a transmit power indication received from the second wireless device), and the second indication information is configured to instruct the peer Bluetooth device receiving the at least one second broadcast frame to exchange information with the Bluetooth device (Moy [0041] In response to determining that the second wireless device is within the predetermined distance from the first wireless device and/or that one or more , Moy [0042] In block 312, the first wireless device may send to the second wireless device a first capability query).
Moy et al. do not teach
Periodically broadcasting the first frame; and
broadcast at least one second broadcast frame within a preset time period after receiving the first broadcast frame.
In a similar endeavor, Liu et al. teach
Periodically broadcasting the first frame (Liu [0047] Peripheral device 110 begins periodically conducting advertising events to advertise its services and virtual network interfaces , Liu Fig. 5A showing advertising events 500, 502, 504); and
broadcast at least one second broadcast frame within a preset time period after receiving the first broadcast frame (Liu Fig. 5A showing the second broadcast frame 514 within 10 ms after receiving the first broadcast frame 512).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Moy et al. by incorporating Liu et al. periods to arrive at the invention  


Regarding claim 35, the combination of Moy et al. and Liu et al. teaches the Bluetooth device according to claim 34, wherein the receiver is further configured to receive a Bluetooth connection request from the another Bluetooth device (Moy [0042] n block 312, the first wireless device may send to the second wireless device a first capability query), the Bluetooth connection request being used to initiate a Bluetooth connection between the another Bluetooth device and the Bluetooth device, and the Bluetooth connection request being sent by the another Bluetooth device according to the second indication information  (Moy [0041] In response to determining that the second wireless device is within the predetermined distance from the first wireless device and/or that one or more elements of the discovery response information substantially match one or more criteria stored on the first wireless device (i.e., determination block 308="YES"), the first wireless device may proceed to discover capabilities of the second wireless device in blocks 312-332 as described below). 

Regarding claim 36, the combination of Moy et al. and Liu et al. teaches the Bluetooth device according to claim 35, wherein the transmitter is further configured to: 
the first wireless device may receive a first capability response from the second wireless device) in response to receiving the Bluetooth connection request to establish the Bluetooth connection with the another Bluetooth device (Moy [0042] In block 312, the first wireless device may send to the second wireless device a first capability query).


Regarding claim 44, the combination of Moy et al. and Liu et al. teaches the Bluetooth device according to claim 34, wherein the second indication information (Moy [0038] the first wireless device may also use a transmit power indication received from the second wireless device) is used to instruct the peer Bluetooth device receiving the at least one second broadcast frame to broadcast or initiate a connection to the Bluetooth device to exchange information with the peer Bluetooth device (Moy [0041] In response to determining that the second wireless device is within the predetermined distance from the first wireless device and/or that one or more elements of the discovery response information substantially match one or more criteria stored on the first wireless device (i.e., determination block 308="YES"), the first wireless device may proceed to discover capabilities of the second wireless device in blocks 312-332 as described below, Moy [0042] n block 312, the . 


Regarding claim 50, the combination of Moy et al. and Liu et al. teaches the device according to claim 34, wherein the Bluetooth device is a Bluetooth Low Energy (BLE) device  (Moy [0096] The transceiver 1105 may include a Bluetooth transceiver 1108 for low-power short-range communications).



Claims  37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 20160128114 A) in view Liu (US 20150350334 A1), and in further view of Qi et al. (US 20160234301 A1) .


Regarding claim 37, the combination of Moy et al. and Liu et al. teaches the Bluetooth device according to claim 36, wherein transmitter is further configured to transmit connection information to the another Bluetooth device (Moy [0042] the first wireless device may receive a first capability response from the second wireless device ) through the Bluetooth connection (Moy [0026] "wireless device", .. to refer generally to any one or all 
The  combination of Moy et al. and Liu et al. does not teach 
the connection information being information required for connection between the Bluetooth device and the another Bluetooth device by using another wireless communications technology.
In a similar endeavor, Qi et al. teach
the connection information being information required for connection between the Bluetooth device and the another Bluetooth device by using another wireless communications technology (Qi [0066] a 2-way message exchange 600 to use BLE radio to trigger Wi-Fi Discovery ... device A may send a second advertisement packet ADV to device B, which may include the matched service ID ... After the BLE discovery procedure is completed at 630, device A and device B may perform Wi-Fi discovery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al. and Liu et al. by incorporating Qi et al. capability information to arrive at the invention 
The motivation of doing so would have utilized the Bluetooth session to establish a wifi connection. 

Regarding claim 38, the combination of Moy et al. and Liu et al. teaches the Bluetooth device according to claim 36, but does not teach

In a similar endeavor, Qi et al. teach
wherein the receiver is further configured to receive connection information from the another Bluetooth device (Qi [0071] the first wireless device may receive the connectivity information from the second device ) through the Bluetooth connection (Qi [0066] a 2-way message exchange 600 to use BLE radio to trigger Wi-Fi Discovery), the connection information being information required for connection between the Bluetooth device and the another Bluetooth device by using another wireless communications technology (Qi [0066] a 2-way message exchange 600 to use BLE radio to trigger Wi-Fi Discovery ... device A may send a second advertisement packet ADV to device B, which may include the matched service ID ... After the BLE discovery procedure is completed at 630, device A and device B may perform Wi-Fi discovery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al. and Liu et al. by incorporating Qi et al. capability information to arrive at the invention 
The motivation of doing so would have utilized the Bluetooth session to establish a wifi connection.

Regarding claim 39, the combination of Moy et al., Liu et al., and Qi et al. teaches the Bluetooth device according to claim 38, wherein the information required for connection between the Bluetooth device and the another Bluetooth device by using another wireless communications technology is information required for a Wi-Fi connection between the Bluetooth device and the another Bluetooth device (Qi [0066] a 2-way message exchange 600 to use BLE radio to trigger Wi-Fi Discovery).
The motivation of doing so would have utilized the Bluetooth session to establish a wifi connection.

Regarding claim 40, the combination of Moy et al. and Liu et al. teaches the Bluetooth device according to claim 34, but does not teach wherein: 
the first broadcast frame further comprises characteristic information of the another Bluetooth device, the characteristic information of the another Bluetooth device being indication information of a service that is required by the another Bluetooth device; 
the at least one processor is further configured to determine whether the service can be provided according to the characteristic information; and 
the transmitter is further configured to broadcast the at least one second broadcast frame when the at least one processor determines that the service can be provided.
In a similar endeavor, Qi et al. teach
advertisement packet ADV to device A 610, which may include information about offered or desired service, discovery capability of device B); 
the at least one processor is further configured to determine whether the service can be provided according to the characteristic information (Qi [0066] If there is a service matched with device A); and 
the transmitter is further configured to broadcast the at least one second broadcast frame when the at least one processor determines that the service can be provided (Qi [0066] then device A may send a second advertisement packet ADV to device B, which may include the matched service ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al. and Liu et al. by incorporating Qi et al. service advertisement to arrive at the invention 
The motivation of doing so would have provided a service desired by the Bluetooth device and offered by the another device.


Claims 41, 43, and 49 is are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 20160128114 A) in view of Liu et al., and in further view of Willuns et al. (US 20090234728 A1).


Regarding claim 41, the combination of Moy et al. and Liu et al. teaches the Bluetooth device according to claim 34, but does not teach
wherein the first broadcast frame further comprises characteristic information of the another Bluetooth device, and the characteristic information of the another Bluetooth device is first information used to identify the another Bluetooth device; 
wherein the at least one processor is further configured to determine whether the Bluetooth device is allowed to be discovered by the another Bluetooth device according to the characteristic information; and 
wherein the transmitter is further configured to broadcast the at least one second broadcast frame when the at least one processor determines that the Bluetooth device is allowed to be discovered by the another Bluetooth device.
In a similar endeavor, Willuns et al. teach
wherein the first broadcast frame further comprises characteristic information of the another Bluetooth device, and the characteristic information of the another Bluetooth device is first information used to identify the another Bluetooth device (Willuns [0055] Information included in the broadcast signal, ADV_IND, may include introductory information at least identifying advertiser 510); 
Scanner 500 may respond, for example, if advertiser 510 is identified); and 
wherein the transmitter is further configured to broadcast the at least one second broadcast frame when the at least one processor determines that the Bluetooth device is allowed to be discovered by the another Bluetooth device (Willuns [0056] Scanner 500 may respond, for example, if advertiser 510 is identified  ... Scanner 500 may then transmit a message requesting a formal network connection with advertiser)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al. and Liu et al. by incorporating Willuns et al.  to arrive at the invention.
The motivation of doing so would have established connection with identified devices.

Regarding claim 43, the combination of Moy et al. and Liu et al. teaches The Bluetooth device according to claim 34, but does not teach
wherein the transmitter is further configured to stop broadcasting the at least one second broadcast frame when not receiving, after the preset time, the first broadcast frame sent by the another Bluetooth device 
In a similar endeavor, Willuns et al.  teach
After every ADV_IND message transmission, advertiser 510 shall listen for a SCAN_REQ and CONNECT_REQ message on the same channel. If no message is received on the advertising channel, Advertiser 510 may move to the next predetermined advertising channel to transmit another ADV_IND message, or to close the event. The time between the beginning of two consecutive ADV_IND messages within an event shall be less than or equal to 1.5 ms)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al. and Liu et al. by incorporating Willuns et al. to arrive at the invention.
The motivation of doing so would have conserved transmission power.

Regarding claim 49, the combination of Moy et al. and Liu et al. teaches The communication system according to claim 33, but does not teach
wherein if the second Bluetooth device does not receive, after the preset time period, the first broadcast frame,  the second Bluetooth device stops broadcasting the at least one second  broadcast frame.
In a similar endeavor, Willuns et al. teach
wherein if the second Bluetooth device does not receive, after the preset time period, the first broadcast frame,  the second Bluetooth device stops broadcasting the at least one second  broadcast frame (Willuns [0060] After every ADV_IND message 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al. and Liu et al. by incorporating Willuns et al. to arrive at the invention.
The motivation of doing so would have conserved transmission power.

Claims  42 rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 20160128114 A) in view Liu (US 20150350334 A1), and in further view of Lee et al. (US 20150206190 A1).

Regarding claim 42, the combination of Moy et al. and Liu et al. teaches The Bluetooth device according to claim 34, but do not teach
wherein the first broadcast frame further comprises third information, and the third information is configured to identify a Bluetooth device that the another Bluetooth device wants to discover; and 
wherein the at least one processor is further configured to determine, according to the third information, that the Bluetooth device is the Bluetooth device that the 
In a similar endeavor, Lee et al. teach
wherein the first broadcast frame further comprises third information (Lee, {0235] MAC address of the peer device) and the third information is configured to identify a Bluetooth device that the another Bluetooth device wants to discover (Lee [0239] MAC address of the peer device to which session ID is allocated may be included in the service request event, Lee [0250] The probe request frame may be transmitted in the form of broadcast, or may be transmitted in the form of unicast for a specific device); and 
wherein the at least one processor is further configured to determine, according to the third information, that the Bluetooth device is the Bluetooth device that the another Bluetooth device wants to discover before the transmitter broadcasts the at least one second broadcast frame (Lee [0251] The device A that has received the probe request frame may attempt hash matching, and if it is determined that a service matched with the hash value included in the probe request frame is supported, the device A may transmit the probe response frame to the device B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al. and Liu et al. by incorporating Lee et al.  to arrive at the invention.
The motivation of doing so have initiated discovery with a desired device.


Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 20160128114 A) in view Qi et al. (US 20160234301 A1), and in further view of Liu et al. (US 20150350334 A1).

Regarding claim 45, Moy et al. teach:
 A Bluetooth device (Moy [0037] the first wireless device 102), Moy [0026] "wireless device", .. to refer generally to any one or all .. similar electronic devices equipped with a short-range radio (e.g., a Bluetooth® radio), comprising: 
a transmitter, the transmitter configured to broadcast a first broadcast frame (Moy [0037 the first wireless device may send a discovery query to the second wireless device), wherein the first broadcast frame comprises first indication information (Moy [0037] the discovery query may include instructions or a request that the second wireless device provide information about its identity and/or certain of its capabilities), and the first indication information is used to trigger a peer Bluetooth device receiving the first broadcast frame to broadcast frame to be discovered by the Bluetooth device (Moy [0037] the discovery query may include a message broadcast by the first wireless device to determine whether any discoverable wireless devices are within reception range of the first wireless device);; 
the first wireless device may receive the discovery response from the second wireless device) according to the first broadcast frame (Note: sending a response to the query), wherein the second broadcast frame enables a peer Bluetooth device receiving the second broadcast frame to discover the another Bluetooth device (Moy [0038] the first wireless device may also use a transmit power indication received from the second wireless device together with the received signal power level to determine whether the second wireless device is within the predetermined distance from the first wireless device); 
at least one processor (Moy [0033] a processor for executing code and/or instructions); 
one or more memories coupled to the at least one processor (Moy [0033] a memory or similar non-transitory computer-readable or processor-readable media) and storing programming instructions for execution by the at least one processor (Moy [0033] executing code and/or instructions that may be stored in the memory)to:_ 
in response to receiving the second broadcast frame, discover the another Bluetooth device (Moy [0038] the first wireless device may also use a transmit power indication received from the second wireless device together with the received signal power level to ; and
determine whether the second broadcast frame comprises second indication information (Moy [0038] the first wireless device may also use a transmit power indication received from the second wireless device); 
wherein the transmitter is further configured to perform one of the following steps in response to determining that the second broadcast frame comprises the second indication information: 
send a connection request to the another Bluetooth device to initiate a Bluetooth connection between the Bluetooth device and the another Bluetooth device (Moy [0041] In response to determining that the second wireless device is within the predetermined distance from the first wireless device and/or that one or more elements of the discovery response information substantially match one or more criteria stored on the first wireless device (i.e., determination block 308="YES"), the first wireless device may proceed to discover capabilities of the second wireless device in blocks 312-332 as described below, Moy [0042] In block 312, the first wireless device may send to the second wireless device a first capability query).
Moy et al. do not teach
 broadcast a third broadcast frame, the third broadcast frame comprising information capable of being used by the another Bluetooth device to establish another 
In a similar endeavor, Qi et al. teach
broadcast a third broadcast frame, the third broadcast frame comprising information (Qi [0071] the first wireless device may receive the connectivity information from the second device )  capable of being used by the another Bluetooth device to establish another type of wireless communication connection with the Bluetooth device, and the other type of wireless communication connection being different from a Bluetooth connection (Qi [0066] a 2-way message exchange 600 to use BLE radio to trigger Wi-Fi Discovery ... device A may send a second advertisement packet ADV to device B, which may include the matched service ID ... After the BLE discovery procedure is completed at 630, device A and device B may perform Wi-Fi discovery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Moy et al. by incorporating Qi et al. capability information to arrive at the invention 
The motivation of doing so would have utilized the Bluetooth session to establish a wifi connection.
The combination of Moy et al. and Qi et al. does not teach
Periodically broadcasting the first frame.
In a similar endeavor, Liu et al. teach
Peripheral device 110 begins periodically conducting advertising events to advertise its services and virtual network interfaces , Liu Fig. 5A showing advertising events 500, 502, 504).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Moy et al. and Qi et al. by incorporating Liu et al. periods to arrive at the invention  
The motivation of doing so would have repeated broadcasting the advertising till it is discovered by the second device.

Claim 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 20160128114 A) in view Qi et al. (US 20160234301 A1), in further view of Liu et al., and in further review of Ewing et al. (US 20140329467 A1).

Regarding claim 46, the combination of Moy et al., Qi et al., and Liu et al. teaches the Bluetooth device according to claim 45, further comprising: 
a display (Moy [0002] the wireless devices include a display), the display configured to display a sharing interface (Moy [0002] the wireless devices include a display and a user interface) with a sharing button (Moy [0101] The mobile communication wireless device 1200 may also include a physical button 1224 for receiving user inputs), the sharing interface being capable of being used by a user to initiate sharing function for sharing information with other device.

wherein the transmitter is further configured to broadcast the first broadcast frame in response to detecting that the sharing button is triggered by the user(Moy [0053] the first and second wireless devices may be configured to enter the self-pairing mode when a dedicated button, or a button sequence, is pressed by a user on each wireless device)).
In a similar endeavor, Ewing et al. explicitly teach
wherein the transmitter is further configured to broadcast the first broadcast frame in response to detecting that the sharing button is triggered by the user (Ewing [0010] initiate a discovery scan for one or more wireless user devices broadcasting PDU discoverability information responsive to receiving first user input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al., Qi et al., and Liu et al. by incorporating Ewing et al. triggering broadcasting by the user to arrive at the invention.
The motivation of doing so would have allowed the user to connect to a desired device based solely on the user's knowledge of the location of the device (See Ewing [0009]).

Regarding claim 47, the combination of Moy et al., Qi et al., Liu et al., and Ewing et al.  teaches the Bluetooth device according to claim 46, wherein the receiver is further configured to: 
the device application presents to a user a discover mode user interface (UI) including a scan button. At step 1304, the application initiates a scan. The scan may initiate if, for example, a user selects the scan button); and 
receive the second broadcast frame by the scanning (Ewing [00153] (a scan may automatically initiate. At decision step 1306, the application determines if one or more wireless devices (e.g., wireless controllers) are discovered)
The motivation of doing so would have allowed the user to connect to a desired device.

Regarding claim 48, the combination of Moy et al., Qi et al., Liu et al., and Ewing et al.  teaches the Bluetooth device according to claim 46, wherein the second broadcast frame comprises information of a user account of the another Bluetooth device, and the display is further configured to display the information of a user account of the another Bluetooth device (Ewing [0010] electronically presents the one or more PDUs to the user via the display, Ewing {0153] a PDU name and/or MAC address (of associated Bluetooth controller) may be presented).
The motivation of doing so would have allowed the user to connect to a desired device.


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (US 20160128114 A) in view Liu (US 20150350334 A1), and in further view of Torvmark (Three flavors of Bluetooth® Which one to choose?, Texas Instruments White paper, March 2014)

Regarding claim 51, the combination of Moy et al. and Liu et al. teach the Bluetooth device according to claim 34, but does not teach
wherein the Bluetooth device is a dual-mode Bluetooth device that supports both conventional Bluetooth and low-energy Bluetooth.
In a similar endeavor, Torvmark teaches
wherein the Bluetooth device is a dual-mode Bluetooth device that supports both conventional Bluetooth and low-energy Bluetooth (Torvmark page 2 last paragraph The second category is the so-called “dual-mode” devices. These devices support both “classic” Bluetooth and Bluetooth low energy, and can communicate with both “classic” and Bluetooth Smart devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Moy et al. and Liu et al. by incorporating Torvmark dual mode devices to arrive at the invention .
The motivation of doing so would have supported communications with both low energy and classic devices.

Allowable Subject Matter
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 52, the combination of Moy et al. and Liu et al. teach the communication system according to claim 33, but does not teach
wherein the second Bluetooth device periodically broadcasts the at least one second broadcast frame within the preset time period.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.